Citation Nr: 1216338	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  99-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD) prior to May 2, 2002, to include entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  

2.  Entitlement to an increased disability rating for the service-connected bladder incontinence, rated as 40 percent disabling prior to December 18, 2009, and rated as 60 percent thereafter. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 30 percent rating for post-traumatic stress disorder. 

In August 2001, the RO granted an increased initial rating of 70 percent for PTSD.  The appeal continued.  

The Veteran requested a hearing before a decision review officer (DRO) in connection with the current claim for an increased initial rating for the service-connected PTSD.  The hearing was scheduled and subsequently held in May 2001.  The Veteran testified at that time and the hearing transcript is of record.  The Veteran also requested a Travel Board hearing in January 2000; however, he withdrew his request for this hearing by way of a written statement dated June 2003.  See 38 C.F.R. § 20.704(d) (2011). 

In July 2005 and June 2008, the Board remanded the claim for further development.  In October 2008, the RO in Huntington, West Virginia, granted an increased rating of 100 percent for PTSD, effective May 2, 2002.  The claim was remanded again in April 2009.  The April 2009 Board decision also dismissed a claim for entitlement to a disability rating in excess of 60 percent for the service-connected residuals of a back injury with degenerative disc disease because the Veteran submitted a written request to withdraw that claim.  

With regard to the PTSD claim, the remands allowed for additional evidentiary development, to include affording the Veteran the opportunity to identify pertinent treatment records in support of the current claim, obtaining outstanding VA treatment records and Social Security Administration (SSA) records, and provided the Veteran an examination.  The requested development was completed and the Veteran's claim was denied in a January 2011 Board decision.  

The Veteran appealed the Board's January 2011 decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  While the claim was pending at the Court, the Veteran, via his representative, and the Secretary of VA (the parties) entered into a Joint Motion for Remand in June 2011.  Later that month, the Court granted the Joint Motion and the matter was remanded back to the Board for action consistent with the terms of the joint motion.  

Meanwhile, in a May 2008 rating decision, the RO confirmed and continued a previously assigned 40 percent rating for the service-connected bladder incontinence.  The Veteran thereafter perfected an appeal to the Board with respect to this issue.  In his June 2009 VA Form 9, substantive appeal to the Board, the Veteran specifically requested a personal hearing at the RO before a Veterans Law Judge.  In February 2010, the RO issued a rating decision whereby the 40 percent rating was increased to 60 percent for the service-connected bladder incontinence, effective from December 18, 2009.  In March 2010 statement, the Veteran indicated that he still desired a travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD is worse than originally rated and that he is entitled to a higher initial evaluation.  The Veteran filed his original service connection claim for PTSD in January 1998.  The RO granted the Veteran's claim in August 1998 and awarded a 30 percent evaluation for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective January 5, 1998.  The Veteran was notified of this decision, provided his appellate rights, and perfected this appeal.  The Veteran continued to submit additional evidence in support of his claim and in August 2001, the RO issued another rating decision in which it increased the Veteran's initial disability evaluation to 70 percent under Diagnostic Code 9411, effective January 5, 1998. 

In October 2008, the RO again increased the Veteran's initial disability evaluation to 100 percent under Diagnostic Code 9411, effective May 2, 2002.  This effective date corresponded with the date on which the Social Security Administration (SSA) awarded disability benefits for PTSD, among other conditions.  The Veteran asserts that a total rating is warranted from January 5, 1998, for his service-connected PTSD. 

The Veteran argues that his PTSD symptoms did not change on May 2, 2002, and were just as severe prior to that date; thus, he argues, a 100 percent rating is warranted since the effective date of service connection.  The question in this case essentially turns on whether the evidence shows total occupational impairment prior to May 2, 2002; and, in turn, whether the Veteran is simply asserting that he was unemployable prior to May 2, 2002 or whether he was actually met the criteria for the assignment of a schedular 100 percent rating.  Given that the evidence showed some periods of employment during this period, but that the Veteran essentially quit his job(s) due to PTSD symptoms, the RO must determine whether staged ratings and/or entitlement to a TDIU is warranted for this time period.  The record shows that the Veteran was working prior to that date, although his dates of employment are unclear.  In a February 2010 statement, the Veteran indicated that he lost his job in 1997.  In a November 2011 statement of Dr. St. John, it was noted that the Veteran thereafter had two jobs for a total of 16 to 17 months, but he was unable to work on at least two occasions prior to May 2002.  This raises the issue of entitlement to TDIU.

In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in all increased rating cases, it is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In addition, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran raised the issue of entitlement to a TDIU.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU is inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)  (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be remanded pending resolution of the Veteran's claim for an increased rating for the service-connected PTSD prior to May 2, 2002.  On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form.

TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

To warrant the assignment of a 100 percent schedular rating for service-connected PTSD, the evidence must more nearly approximate that of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

With regard to the issue of entitlement to a higher disability rating for the service-connected bladder incontinence, rated as 40 percent disabling prior to December 18, 2009 and rated as 60 percent disabling thereafter, the Veteran has requested to appear for a Travel Board hearing before a Veterans Law Judge at the RO.  

In his VA Form 9, substantive appeal to the Board with respect to this issue, received at the RO in July 2009, the Veteran indicated his desire to appear for a Travel Board hearing before a Veterans Law Judge at the RO by checking the appropriate box on the form.  Then, in subsequent correspondence dated in March 2010, after the RO had increased the disability rating from 40 percent to 60 percent effective from December 18, 2009 for the service-connected bladder incontinence, the Veteran reiterated his desire to appear for a Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700.  Given that the Veteran has twice requested to appear before the Board to present testimony in support of his appeal with respect to the issue of entitlement to a higher rating for the service-connected bladder incontinence, the case is remanded for the Veteran to be scheduled for a personal hearing, either in person, or via video conference if the Veteran so chooses.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 concerning how to substantiate a TDIU claim and request that he submit a completed TDIU claim form to cover the time period prior to May 2, 2002.  Request that he complete a TDIU claim form, so that he can provide information pertaining to his earnings, education, work experience, and training.

2.  Conduct any additional development deemed appropriate, including a determination as to when the Veteran was employed during the time period prior to May 2, 2002, and readjudicate the claim of entitlement to an initial disability rating in excess of 70 percent prior to May 2, 2002, to include whether he is entitled to TDIU.  

If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes a discussion as to whether TDIU is warranted and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

3.  Schedule the Veteran for a personal hearing at the RO, or, a video conference if the Veteran so chooses, before a Veterans Law Judge sitting in Washington, D.C., per the Veteran's request.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


